Case 14-75160-sms   Doc 71    Filed 02/26/19 Entered 02/26/19 14:11:14   Desc Main
                              Document     Page 1 of 5
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

       IN RE:    ANTHONY CARVER MCCLARN,          {   CHAPTER 13
                                                  {
                 DEBTOR.                          {   CASE NO. A14-75160-SMS
                                                  {
                                                  {   JUDGE SIGLER


                                MOTION TO REOPEN CASE


             Comes now Mary Ida Townson, Chapter 13 Trustee, and

       files herewith this Motion to Reopen Case, and as grounds

       shows the Court as follows:

                                             1.

             The above-styled Debtor filed for relief under

       Chapter 13 on December 30, 2014.           The Chapter 13 plan,

       confirmed on March 24, 2015 and modified January 6, 2016,

       provided for a sixty (60) month applicable commitment

       period (ACP), payments of $1,510.00 per month, and a one

       hundred percent (100%) dividend to unsecured creditors.

                                             2.

             The Chapter 13 plan further provided for the cure of

       a prepetition arrearage owed to Citizens Trust

       Bank/LoanCare, LLC, with the Debtor to make ongoing

       Mary Ida Townson, Chapter 13 Trustee
       Suite 2200 – 191 Peachtree Street, N.E.
       Atlanta, GA 30303-1740
       (404) 525-1110
       eds@atlch13tt.com
Case 14-75160-sms   Doc 71    Filed 02/26/19 Entered 02/26/19 14:11:14   Desc Main
                              Document     Page 2 of 5
       regular payments directly to this creditor for a mortgage

       debt secured by the Debtor’s residence.

                                             3.

             On December 28, 2018, the Trustee filed her Notice of

       Plan Completion (Docket 65).

                                             4.

             On January 17, 2017, the Court entered an Order

       Approving Account, Discharging Chapter 13 Trustee and

       Closing Estate (Docket 69).

                                             5.

             Due to a clerical error, the Trustee did not file a

       Notice of Final Cure Payment pursuant to Fed. R. Bankr. P.

       3002.1(f) in reference to the claim of Citizens Trust

       Bank/LoanCare, LLC.

                                             6.

             11 U.S.C. § 350 provides that “A case may be reopened

       in the court in which such case was closed to administer

       assets, to accord relief to the debtor, or for other

       cause.”




       Mary Ida Townson, Chapter 13 Trustee
       Suite 2200 – 191 Peachtree Street, N.E.
       Atlanta, GA 30303-1740
       (404) 525-1110
       eds@atlch13tt.com
Case 14-75160-sms    Doc 71   Filed 02/26/19 Entered 02/26/19 14:11:14   Desc Main
                              Document     Page 3 of 5
                                             7.

             The Trustee respectfully asks that this case be

       reopened such that the Trustee may file the Notice of

       Final Cure Payment and that the parties have an

       opportunity to respond thereto pursuant to Rule 3002.1.

                                             8.

             The Trustee further requests that the Court waive the

       fee to reopen this case as this motion is brought by the

       Trustee to correct an administrative error.

              WHEREFORE, based on the foregoing, the Chapter 13

       Trustee prays that the Court inquire into the foregoing

       and

             a.     reopen the instant case;

             b.     waive the associated fee;

             c.     reappoint Mary Ida Townson as Chapter 13 Trustee;

             d.     grant any other and further relief as the Court

             may deem just and proper.

                                                 Respectfully submitted,



                                                 _________/s______________
                                                 K. Edward Safir, Attorney
                                                 for Chapter 13 Trustee
                                                 GA Bar No. 622149
       Mary Ida Townson, Chapter 13 Trustee
       Suite 2200 – 191 Peachtree Street, N.E.
       Atlanta, GA 30303-1740
       (404) 525-1110
       eds@atlch13tt.com
Case 14-75160-sms   Doc 71    Filed 02/26/19 Entered 02/26/19 14:11:14   Desc Main
                              Document     Page 4 of 5
A14-75160-SMS
                               CERTIFICATE OF SERVICE

            This is to certify that on this day I caused a copy
       of the foregoing pleading to be served via United States
       First Class Mail, with adequate postage thereon, on the
       following parties at the address shown for each:

       DEBTOR(S):

       ANTHONY CARVER MCCLARN
       4038 BOULDER VISTA DRIVE
       CONLEY, GA 30288

              AND ALL CREDITORS AND INTERESTED PARTIES ATTACHED


       I further certify that I have on this day electronically
       filed the pleading using the Bankruptcy Court's Electronic
       Filing program, which sends a notice of this document and
       an accompanying link to this document to the following
       parties who have appeared in this case under the
       Bankruptcy Court's Electronic Case Filing program:

       LAW OFFICES OF MICHAEL R. RETHINGER, LLC


       This 26th day of February 2019




                      /s/        _____
       K. Edward Safir, Attorney
       for Chapter 13 Trustee
       GA Bar No. 622149




       Mary Ida Townson, Chapter 13 Trustee
       Suite 2200 – 191 Peachtree Street, N.E.
       Atlanta, GA 30303-1740
       (404) 525-1110
       eds@atlch13tt.com
Label Matrix forCase    14-75160-sms
                  local noticing             Doc 71
                                                  Sonya Filed  02/26/19 Entered 02/26/19 14:11:14
                                                        M. Buckley                       Lisa F. Caplan Desc Main
113E-1                                                 Document           Page
                                                  Office of Mary Ida Townson   5 of 5    Rubin Lublin, LLC
Case 14-75160-sms                                    Suite 2200                                           Suite 100
Northern District of Georgia                         191 Peachtree Street, NE                             3145 Avalon Ridge Place
Atlanta                                              Atlanta, GA 30303-1770                               Peachtree Corners, GA 30071-1570
Tue Feb 26 08:06:16 EST 2019
Ch 7 Estate of Anthony Carver McClarn                Chapter 7 Estate of Anthony Carver McClarn           Citizens Trust Bank
Jason L Pettie, Trustee                              Jason L Pettie, Trustee                              C/O LoanCare, LLC
150 E Ponce de Leon, Suite 150                       150 E Ponce de Leon, Suite 150                       3637 Sentara Way
Decatur, GA 30030-2566                               Decatur, GA 30030-2566                               Virginia Beach, VA 23452-4262


Citizens Trust Bank                                  Loan Care Servicing                                  Anthony Carver McClarn
PO Box 4485                                          3637 Sentara Way, Suite 303                          4038 Boulder Vista Drive
Atlanta, GA 30302-4485                               Virginia Beach, VA 23452-4262                        Conley, GA 30288-1403



Bryce R. Noel                                        PNC BANK, NATIONAL ASSOCIATION                       PNC Mortgage
Aldridge Pite, LLP                                   3232 NEWMARK DRIVE                                   PO Box 1820
3575 Piedmont Road, NE, Suite 500                    MIAMISBURG, OH 45342-5421                            Dayton, OH 45401-1820
Fifteen Piedmont Center
Atlanta, GA 30305-1527

Jason L. Pettie                                      Michael R. Rethinger                                 Mary Ida Townson
P.O. Box 17936                                       Law Offices of Michael R. Rethinger, LLC             Chapter 13 Trustee
Atlanta, GA 30316-0936                               241 Mitchell Street, SW                              Suite 2200
                                                     Atlanta, GA 30303-3304                               191 Peachtree Street, NE
                                                                                                          Atlanta, GA 30303-1770

Wells Fargo Bank                                     Wells Fargo Bank
PO Box 5058 MAC P6053-021                            PO Box 63491 MAC A0143-042
Portland, OR 97208-5058                              San Francisco, CA 94163-0001




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Citizens Trust Bank                               (d)PNC BANK, NATIONAL ASSOCIATION                    (u)PNC Mortgage, A Division of PNC Bank, NA
                                                     3232 NEWMARK DRIVE
                                                     MIAMISBURG, OH 45342-5421



(d)Jason L. Pettie                                   End of Label Matrix
P.O. Box 17936                                       Mailable recipients    16
Atlanta, GA 30316-0936                               Bypassed recipients     4
                                                     Total                  20
